Citation Nr: 0922212	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
gastroesophogeal reflux disease (GERD), also claimed as 
irritable bowel syndrome.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 confirms active duty service from 
July 1983 to September 2002, with prior active service of 
four years, ten months, and 13 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a July 2007 rating decision issued 
by the Regional Office (RO) in Roanoke, Virginia that denied 
an increased evaluation for the Veteran's GERD.  The 
Veteran's claim was subsequently readjudicated by a Decision 
Review Officer (DRO) and increased to 30 percent effective 
February 12, 2007, the date of the Veteran's increased rating 
claim herein.  However, the Veteran did not indicate that 
this increase satisfied his appeal.  

The Board notes that the most recent Supplemental Statement 
of the Case (SSOC) issued in April 2009 listed both the 30 
percent rating effective February 12, 2007 and a 10 percent 
rating that was in previously in effect pursuant to a 
December 2005 rating decision.  However, the Veteran did not 
perfect an appeal from the December 2005 rating decision and 
did not specifically claim that he was entitled to an 
effective date for his increased rating that was earlier than 
the date of his claim.  Therefore, the propriety of the 10 
percent rating granted by the December 2005 rating decision 
is not before the Board and will not be considered.  

The Board notes that the Veteran requested a Travel Board 
hearing.  However, the Veteran subsequently withdrew his 
request in March 2008.  Therefore, no hearing was held in 
this matter.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's GERD is not shown to be productive of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptoms productive of severe 
impairment of health. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
GERD, also claimed as irritable bowel syndrome, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 
Fed. Reg. 23, 353-356 (Apr. 30, 2008).  The third sentence of 
38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, the Veteran was sent a letter in May 2007, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  The letter also adequately explained how VA 
assigns disability ratings and effective dates.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, at minimum, VA must inform a claimant 
seeking an increased evaluation of the following four items. 
First, the claimant must be notified that he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of his disability, as 
well as the effect thereof on his employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in the 
severity of the disability and the effect thereof on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant with at least 
general notice of such requirement.  Third, the claimant must 
be informed that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which, depending on the particular 
disability, typically provide for severity ranging from non-
compensable to as much as one hundred percent, based on the 
nature of the symptoms, their severity and duration, and 
their impact upon employment and daily life.  Finally, the 
claimant must be given examples of the types of medical and 
lay evidence relevant to establishing to establishing 
entitlement to increased compensation that he may submit or 
request VA to obtain on his behalf (e.g., lay statements 
describing observable symptoms, medical opinions, medical 
records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the May 2007 letter explained to the Veteran 
that he needed to show that his disability got worse, 
explained that VA assigns a disability rating ranging from 0 
to 100 percent by applying the criteria set forth in the 
schedule for rating disabilities that is published at 38 
C.F.R. Part 4, and provided examples of the types of evidence 
that the Veteran could submit, or ask VA to obtain, that 
could affect how VA assigns a disability rating.  However, 
this notice did not fully comply with the requirements of 
Vazquez-Flores.  Specifically, the particular criteria for 
evaluating the Veteran's GERD were not set forth in the May 
2007 notice.  The Veteran was sent another letter in July 
2008 that fully complied with Vazquez-Flores, including 
reproducing the criteria necessary to establish each level of 
disability pursuant to Diagnostic Code 7346, which is the 
diagnostic code under which the Veteran's GERD is currently 
rated.  The Veteran was provided an opportunity to submit 
additional evidence after receiving this notice.  His claim 
was subsequently readjudicated in a Supplemental Statement of 
the Case (SSOC) dated in April 2009, thus curing any prior 
notice error.
 
In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
records pertaining to the Veteran's treatment at a naval 
hospital, and the statements of the Veteran.  The Veteran did 
not identify any treatment for his GERD that he received 
elsewhere.  

A VA-contracted examination was provided in connection with 
this claim in June 2007.  The Board notes that the Veteran 
stated on his appeal form dated in December 2007 that his 
physician increased the dosage of one of his medications at 
his "last appointment," which his treatment records 
indicate took place after his VA examination.  However, the 
Veteran did not specifically indicate that his GERD symptoms 
materially changed or that they actually got worse since his 
VA examination approximately six months earlier.  Therefore, 
the Board finds a more recent examination is not necessary in 
order to fulfill the duty to assist in this case.  See 
VAOPGCPREC 11-95 (April 7, 1995).
 
Overall, the Board finds that VA satisfied its duties to 
notify and assist the Veteran pursuant to the VCAA.   

II. Increased Rating

The Veteran contends that his GERD is productive of a level 
of impairment that is higher than the currently assigned 30 
percent rating reflects.  In his claim form, which was 
received by VA in February 2007, the Veteran claimed that he 
was experiencing increasing dyspepsia and esophageal pain.  
He reported that he was prescribed several medications to 
assist in controlling his pain and esophageal spasms.  

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's naval hospital treatment records reflect that 
he underwent multiple upper gastrointestinal endoscopies 
during the period of October 2006 to April 2007, the 
indications for which were heartburn, dyspepsia, follow up of 
esophageal reflux and Barrett's esophagus, and cryoablation 
of Barrett's esophagus.  In October 2006, the Veteran's 
duodenum and stomach were normal, but his z-line was 
irregular and was found 41 cm from the incisors.  A November 
2006 endoscopy determined that Barrett's esophagus extended 
from the upper extent of the gastric folds which were at 41 
cm from the incisors to the z-line which was 40 cm from the 
incisors.  A January 2007 endoscopy showed a normal duodenum 
and stomach, with an irregular z-line 40 cm from the 
incisors.  In March 2007, an endoscopy showed multiple non-
bleeding linear localized erosions on the lesser curvature of 
the stomach with indications of recent bleeding which were 
assessed as indicative of recently bleeding erosive 
gastropathy.  A follow up endoscopy was performed in April 
2007, showing a normal stomach and an irregular z-line.  
Multiple endoscopies reflected findings of mucosal changes 
consistent with Barrett's esophagus and that cryotherapy for 
Barrett's esophagus was performed.

The Veteran was afforded a VA contracted examination in June 
2007.  At that time, the Veteran reported gastrointestinal 
discomfort, heartburn (pyrosis), epigastric pain, scapular 
pain, arm pain, and reflux and regurgitation of stomach 
contents.  He described his pain as "extreme," with flare-
ups of pain that occurred an estimated 300 times per year.  
The Veteran reported that it was difficult for him to 
concentrate during flare-ups, and he resultantly seeks rest, 
quiet, and relaxation at these times.  The Veteran also 
reported episodic weight loss.  He told the examiner that he 
did not experience dysphagia, hematemesis, nausea, vomiting, 
or melena.

Upon examination, the Veteran was six feet tall and weighed 
190 pounds.  He was well developed, well nourished, and in no 
acute distress.  His nutritional status was described as 
"excellent."  Examination of the abdomen revealed mild 
epigastric tenderness.  There was no liver enlargement, 
superficial distension of the veins, striae on the abdominal 
wall, tenderness to palpation, ostomy, ascites, splenomegaly, 
or aortic aneurysm.  Diagnostic testing showed the Veteran's 
hemoglobin level was 16.1 g/dL and his hematocrit level was 
47.4%.  The examiner noted that the Veteran was presently 
treated with proton pump inhibitors.  The examiner opined 
that the Veteran's GERD did not cause significant anemia and 
did not cause malnutrition.  

In August 2007, the Veteran submitted a letter in which he 
alleged that he experienced heartburn and shoulder pain on a 
daily basis despite diet and lifestyle changes and 
medication.  The Veteran described his pain as starting in 
the sternum and at times radiating to his back, upper 
thoracic region, and shoulder.  He reported that his 
medications cause drowsiness, which makes it difficult to 
work long hours.  The Veteran claimed that his physician told 
him that he believed that he experienced esophageal spasms.  
In a letter dated in October 2007 and in his appeal form 
dated in December 2007, the Veteran reiterated that his GERD 
and Barrett's esophagus are painful and that his discomfort 
has not been adequately controlled by cryotherapy or 
medications.  He also reported that he has difficulty 
maintaining his weight.

The Veteran's GERD is rated under Diagnostic Code 7346 for 
hiatal hernia.  A 30 percent evaluation is assigned for 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

The evidence does not show that the Veteran experienced 
symptoms that were so severe as to warrant an evaluation in 
excess of 30 percent at any time during the period relevant 
to this appeal.  At the June 2007 VA examination, the Veteran 
denied vomiting, hematemesis, and melena.  He was well 
nourished and the examiner noted that the Veteran's GERD did 
not cause malnutrition and did not cause significant anemia.  
While the Veteran indicated that he experienced episodic 
weight loss, he nonetheless was able to maintain nutritional 
status that was described by the examiner as "excellent" 
and was able to regain weight.  The Veteran claimed to 
experience considerable pain; however, his subjective 
complaints of pain are insufficient to warrant a higher 
evaluation absent other symptoms that are, in combination, 
productive of a severe impairment of his health.  

The Veteran's symptoms of recurrent epigastric distress, 
pyrosis and regurgitation, and pain are expressly 
contemplated by the currently assigned 30 percent rating.  
Moreover, although the Veteran alleged that his pain greatly 
affected his daily life and that he had to obtain less 
stressful employment to avoid aggravating his GERD, the Board 
observes that the currently assigned 30 percent evaluation 
contemplates symptoms that are productive of a considerable 
impairment of health.  Viewed in their totality, the 
Veteran's pain and epigastric symptoms more closely 
approximate considerable impairment of health than severe 
impairment of health.

Furthermore, while the Board is aware that the Veteran's 
disability also contemplates irritable bowel symptoms, the 
maximum evaluation for irritable colon syndrome under 
Diagnostic Code 7319 is 30 percent; this section accordingly 
provides no basis for an increase either.

The Board additionally finds that the Veteran's symptoms do 
not present such an exceptional disability picture so as to 
render the schedular rating inadequate.  
38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 
111, 115 (2008) (the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).  As noted previously, 
the Veteran's symptoms of pain, heartburn, and epigastric 
distress are specifically contemplated in the assigned 30 
percent rating.  

While the Veteran alleged that his GERD interfered with his 
employment because medication side effects included 
drowsiness which made it difficult to work long hours, and he 
also indicated that he believed that he could not continue 
his present employment "and stay healthy and pain free," 
marked interference with employment was not shown.  The 
Veteran did not explain how his job made it difficult to 
"stay healthy and pain free."  Other than aforementioned 
drowsiness, the Veteran did not identify any symptoms that 
interfered with his employment or explain the nature of such 
interference.  He did not claim that he lost substantial time 
from work due to his GERD.  Moreover, while the Veteran's 
naval hospital records show he underwent several upper 
gastrointestinal endoscopies, these were noted to be 
outpatient procedures and do not constitute frequent periods 
of hospitalization.   

Overall, the evidence does not support an evaluation in 
excess of 30 percent for GERD, also claimed as irritable 
bowel syndrome, and the appeal must be denied.  38 C.F.R. 
§ 4.3.






ORDER

An evaluation greater than 30 percent for GERD, also claimed 
as irritable bowel syndrome, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


